Case 2:19-cv-06152-JMG_ Document 1-6 Filed 12/27/19 Page 1of1
UNITED STATES DISTRICT couRT g
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

640 Freedom Business Center Drive, King of Prussia, PA 19406
1415 Allan Lane, West Chester, PA 19380

Defendant's accessed Platatits Gem pEke network to steal and misappropriate nade secrets.

Address of Plaintiff?

 

Address of Defendant:

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: = Sud ge: Date Terminated: ___

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Js this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issuc of fact or grow out of the same transaction as a prior suit Yes [ ] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [] No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ ] No

case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE (12/27/201 9 Ai Drddpgpo" __ 6 o 7023

 

 

 

 

 

 

Attorney-at-Law / Prd Se Plaintiff. Attorney LD. # (if applicable)

CIVIL: (Place a Vin one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts CJ] 1. Insurance Contract and Other Contracts
[] 2. FELA {.] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury LJ] 3. Assault, Defamation
LC] 4. Antitrust [] 4. Marine Personal Injury
Io 5, Patent [] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations {] 6. Other Personal Injury (Please specify): ee
[] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability ~ Asbestos
4 9. Securities Act(s) Cases [] 9.  Allother Diversity Cases

10. Social Security Review Cases (Please specify):
li. Altlother Federal Question Cases

(Please specify); Other Fraud

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, . Steven U Fgo , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

oon (2fa7/290  _chtkeDdinpe GP 7.3

Altorney-at-Law / Pro 6e a Attorney LD. # (if applicable)

  

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ 609 (52018)

 
